                                           Case 3:19-cv-00595-CAB-AGS Document 1 Filed 04/01/19 PageID.1 Page 1 of 14



                                       1     HYDE & SWIGART, APC
                                       2     Joshua B. Swigart, Esq. (225557)
                                             josh@westcoastlitigation.com
                                       3     2221 Camino Del Rio South, Ste. 101
                                       4     San Diego, CA 92108
                                             Telephone: (619) 233-7770
                                       5     Facsimile: (619) 297-1022
                                       6
                                             LAW OFFICE OF DANIEL G. SHAY
                                       7     Daniel G. Shay, Esq. (250548)
                                       8     danielshay@tcpafdcpa.com
                                             409 Camino Del Rio South, Suite 101B
                                       9     San Diego, CA 92108
                                      10     Telephone: (619) 222-7249
                                             Facsimile: (866) 431-3292
                                      11
                                      12    Attorneys for Plaintiff,
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13    Paul Stephens
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14                        UNITED STATES DISTRICT COURT
                                      15                      SOUTHERN DISTRICT OF CALIFORNIA
                                      16
                                                                                    Case No.: '19CV0595 CAB AGS
                                      17     PAUL STEPHENS, Individually
                                             and on Behalf of All Others            CLASS ACTION
                                      18
                                             Similarly Situated,
                                                                                    COMPLAINT FOR VIOLATIONS OF:
                                      19
                                                           Plaintiff,
                                                                                      (1) THE FAIR DEBT
                                      20                                                  COLLECTION PRACTICES
                                                                   v.
                                                                                          ACT 15 U.S.C. § 1692, ET
                                      21                                                  SEQ.; AND
                                             UNITED TRANZACTIONS, LLC,
                                      22                                              (2) THE ROSENTHAL FAIR DEBT
                                                           Defendant.                     COLLECTION PRACTICES
                                      23                                                  ACT, CAL. CIV. CODE § 1788,
                                                                                          ET SEQ.
                                      24
                                                                                    JURY TRIAL DEMANDED
                                      25
                                            ///
                                      26
                                            ///
                                      27
                                            ///
                                      28

                                            CLASS ACTION COMPLAINT         PAGE 1        STEPHENS V. UNITED TRANZACTIONS,LLC
                                           Case 3:19-cv-00595-CAB-AGS Document 1 Filed 04/01/19 PageID.2 Page 2 of 14



                                       1                                           INTRODUCTION
                                       2    1.       The United States Congress has found abundant evidence of the use of abusive,
                                       3             deceptive, and unfair debt collection practices by many debt collectors, and has
                                       4             determined that abusive debt collection practices contribute to the number of
                                       5             personal bankruptcies, to marital instability, to the loss of jobs, and to invasions
                                       6             of individual privacy. Congress wrote the Fair Debt Collection Practices Act,
                                       7             15 U.S.C. § 1692 et seq, to eliminate abusive debt collection practices by debt
                                       8             collectors, to ensure that those debt collectors who refrain from using abusive
                                       9             debt collection practices are not competitively disadvantaged, and to promote
                                      10             consistent State action to protect consumers against debt collection abuses.
                                      11    2.       The California legislature has determined that the banking and credit system
                                      12             and grantors of credit to consumers are dependent upon the collection of just
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13             and owing debts and that unfair or deceptive collection practices undermine the
      HYDE & SWIGART, APC




                                                     public confidence that is essential to the continued functioning of the banking
        SAN DIEGO, CA 92108




                                      14
                                      15             and credit system and sound extensions of credit to consumers. The Legislature
                                      16             has further determined that there is a need to ensure that debt collectors exercise
                                      17             this responsibility with fairness, honesty, and due regard for the debtor’s rights
                                      18             and that debt collectors must be prohibited from engaging in unfair or deceptive
                                      19             acts or practices.1
                                      20    3.       Paul Stephens (“Plaintiff”), by Plaintiff’s attorneys, brings this class action to
                                      21             challenge the actions of United Tranzactions, LLC (“Defendant”) with regard
                                      22             to attempts by Defendant, debt collectors, to unlawfully and abusively collect a
                                      23             debt allegedly owed by Plaintiff, and this conduct caused Plaintiff damages.
                                      24    4.       Plaintiff makes these allegations on information and belief, with the exception
                                      25             of those allegations that pertain to a Plaintiff, or to a Plaintiff’s counsel, which
                                      26             Plaintiff alleges on personal knowledge.
                                      27    5.       While many violations are described below with specificity, this Complaint
                                      28    1
                                                Cal. Civ. Code §§ 1788.1 (a)-(b)

                                            CLASS ACTION COMPLAINT                 PAGE 2          STEPHENS V. UNITED TRANZACTIONS,LLC
                                           Case 3:19-cv-00595-CAB-AGS Document 1 Filed 04/01/19 PageID.3 Page 3 of 14



                                       1         alleges violations of the statute cited in its entirety.
                                       2    6.   Unless otherwise stated, all the conduct engaged in by Defendant took place in
                                       3         California.
                                       4    7.   Any violations by Defendant were knowing, willful, and intentional, and
                                       5         Defendant did not maintain procedures reasonably adapted to avoid any such
                                       6         violation.
                                       7    8.   Unless otherwise indicated, the use of Defendant’s name in this Complaint
                                       8         includes all agents, employees, officers, members, directors, heirs, successors,
                                       9         assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
                                      10         Defendant’s named.
                                      11                                        JURISDICTION & VENUE
                                      12    9.   Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331; 15 U.S.C. §
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13         1692(k); and, 28 U.S.C. § 1367 for supplemental state claims.
      HYDE & SWIGART, APC




                                            10. This action arises out of Defendant’s violations of (1) the Fair Debt Collection
        SAN DIEGO, CA 92108




                                      14
                                      15         Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”); and, (2) the Rosenthal Fair
                                      16         Debt Collection Practices Act, Cal. Civ. Code § 1788, et seq. (“RFDCPA”).
                                      17    11. Because Defendant conducts business within the State of California, personal
                                      18         jurisdiction is established.
                                      19    12. Venue is proper in the United States District Court, Southern District of
                                      20         California pursuant to 28 U.S.C. § 1391 for the following reasons: (i) Plaintiff
                                      21         resides in the County of San Diego, State of California which is within this
                                      22         judicial district; (ii) the conduct complained of herein occurred within this
                                      23         judicial district; and, (iii) ) because Defendant is deemed to reside in any
                                      24         judicial district in which it is subject to personal jurisdiction at the time the
                                      25         action is commenced, and Defendant’s contacts with this District are sufficient
                                      26         to subject it to personal jurisdiction.
                                      27    //
                                      28    //

                                            CLASS ACTION COMPLAINT              PAGE 3           STEPHENS V. UNITED TRANZACTIONS,LLC
                                           Case 3:19-cv-00595-CAB-AGS Document 1 Filed 04/01/19 PageID.4 Page 4 of 14



                                       1                                 PARTIES & DEFINITIONS
                                       2    13. Plaintiff is a natural person who resides in the County of San Diego, State of
                                       3        California, from whom a debt collector sought to collect a consumer debt which
                                       4        was due and owing or alleged to be due and owing from Plaintiff and is a
                                       5        “debtor” as that term is defined by California Civil Code § 1788.2(h). In
                                       6        addition, Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
                                       7        1692a(3).
                                       8    14. Defendant is a limited liability company registered in the State of Florida with
                                       9        its principal place of business in Miramar, Florida. At all times relevant,
                                      10        Defendant conducted business in the State of California.
                                      11    15. Plaintiff is informed and believes, and thereon alleges, that Defendant, in the
                                      12        ordinary course of business, regularly, on behalf of themselves or others,
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13        engage in debt collection as that term is defined by California Civil Code §
      HYDE & SWIGART, APC




                                                1788.2(b), and is therefore a “debt collector” as that term is defined by
        SAN DIEGO, CA 92108




                                      14
                                      15        California Civil Code § 1788.2(c) and 15 U.S.C. § 1692a(6).
                                      16                                 FACTUAL ALLEGATIONS
                                      17    16. In or around February 15, 2018, Plaintiff allegedly incurred a financial
                                      18        obligation (the “Debt”)_ to Kearny Pearson Ford Kia that was money, property,
                                      19        or their equivalent, which is due or owing, or alleged to be due or owing, from
                                      20        a natural person to another person and were therefore “debt(s)” and a “consumer
                                      21        debt” as the terms are defined by 15 U.S.C. § 1692a(6); and, California Civil
                                      22        Code §1788.2(f).
                                      23    17. Because this complaint alleges violations of the FDCPA and the RFDCPA, the
                                      24        circumstances and validity of the Debt are irrelevant. The Debt will be
                                      25        discussed only to provide context.
                                      26    18. Shortly thereafter, the Debt was assigned, placed, or otherwise transferred, to
                                      27        Defendant for collection.
                                      28    19. In this regard, on or about April 3, 2018, Defendant sent Defendant’s initial

                                            CLASS ACTION COMPLAINT           PAGE 4         STEPHENS V. UNITED TRANZACTIONS,LLC
                                           Case 3:19-cv-00595-CAB-AGS Document 1 Filed 04/01/19 PageID.5 Page 5 of 14



                                       1             written communication to Plaintiff (the “Letter.”)
                                       2    20. First, the Letter, in part, required Plaintiff send requests to “validate this debt
                                       3             to: United TranzActions, 3200 Executive Way, Miramar, FL 33025.”
                                       4    21. Specifically, at issue herein is Defendant’s requirement that Plaintiff submit any
                                       5             written dispute directly to Defendant via mail only.
                                       6    22. By requiring written disputes to be mailed, Defendant is illegally placing
                                       7             additional burdens on Plaintiff since any written dispute, regardless of how the
                                       8             written dispute is transmitted, is valid.
                                       9    23. Not only does a mailed dispute cost Plaintiff money, but it also takes more time
                                      10             than other written methods of transmitting a dispute, such as facsimile, email
                                      11             and/or online submission.
                                      12    24. The purpose of 15 U.S.C. § 1692g is to ensure that consumers are made aware
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13             of their rights with respect to debt collection activities.2
      HYDE & SWIGART, APC




                                            25. Instead, Defendant creates an unnecessary obstruction for consumers that wish
        SAN DIEGO, CA 92108




                                      14
                                      15             to utilize their rights as delineated by the FDCPA.
                                      16    26. Further, Defendant’s requirement prohibits consumers from using written
                                      17             dispute methods made publicly available on Defendant’s website.3
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                            2
                                      28        Higgins v. Capital Credit Services, Inc., 762 F. Supp. 1128, 1134 (1991).
                                            3
                                                https://www.unitedtranzactions.com/faq/faqs.aspx

                                            CLASS ACTION COMPLAINT                           PAGE 5               STEPHENS V. UNITED TRANZACTIONS,LLC
                                           Case 3:19-cv-00595-CAB-AGS Document 1 Filed 04/01/19 PageID.6 Page 6 of 14



                                       1    27. Second, the Letter states, “If you fail to dispute the debt within thirty (30) days,
                                       2         the debt will be assumed to be valid by the creditor.” (emphasis added.)
                                       3    28. Said statement is likely to mislead the least sophisticated consumer because it
                                       4         is a misrepresentation of the law. 15 U.S.C. § 1692g(a)(3) requires notice that
                                       5         “the debt will be assumed to be valid by the debt collector.” (emphasis added).
                                       6         Accordingly, Defendant’s notice indicates to the consumer that it is appropriate
                                       7         to dispute the validity of the debt with the creditor as opposed to the debt
                                       8         collector.
                                       9    29. Through this conduct, Defendant violated 15 U.S.C. § 1692g by failing to
                                      10         include the proper debt verification procedures. This section is incorporated
                                      11         into the RFDCPA through Cal. Civ. Code § 1788.17; thus, Defendant also
                                      12         violated Cal. Civ. Code § 1788.17.
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13    30. Further, through this conduct, Defendant violated 15 U.S.C. § 1692e(10) by
      HYDE & SWIGART, APC




                                                 using false, deceptive and misleading representations in connection with the
        SAN DIEGO, CA 92108




                                      14
                                      15         collection of Plaintiff’s alleged debts. This section is incorporated into the
                                      16         RFDCPA through Cal. Civ. Code § 1788.17; thus, Defendant also violated Cal.
                                      17         Civ. Code § 1788.17.
                                      18    31. Third, the Letter, in part, stated, “Payment may be arranged so that you can
                                      19         avoid the potential for additional interest, costs and penalties, as permitted by
                                      20         law.”
                                      21    32. The purpose of 15 U.S.C. 1692f is to detail practices which would be considered
                                      22         “unfair or unconscionable” in the collection of a consumer debt.
                                      23    33. The statement requires immediate action so as to not increase the Debt amount.
                                      24         Defendant intends for consumers to disregard their rights by threatening
                                      25         unauthorized and unlawful penalties, costs, and additional interests. These
                                      26         charges are separate from the principal amount owed and leads the consumer to
                                      27         believe they must pay Defendant more than what is required or permitted.
                                      28    34. Fourth, the Letter, demanded $25.00 for “service charges.”

                                            CLASS ACTION COMPLAINT             PAGE 6          STEPHENS V. UNITED TRANZACTIONS,LLC
                                           Case 3:19-cv-00595-CAB-AGS Document 1 Filed 04/01/19 PageID.7 Page 7 of 14



                                       1    35. This $25.00 collection fee was not expressly provided for the agreement
                                       2         creating the Debt or permitted by law. Thus, Plaintiff did not owe any money
                                       3         for service or collection fees. In the Letter, Defendant represented to Plaintiff
                                       4         that he owed a total of $525.00 and attempted to collect his amount by expressly
                                       5         including it in Plaintiff’s balance. Thus, Defendant made a false statement in
                                       6         connection with the collection of a debt that it was not authorized to collect.
                                       7         Consequently, Defendant violated 15 U.S.C. § 1692e, 1692e(2)(A), e(10), e(5)
                                       8         and 15 U.S.C. 1692f, and 1692f(1). These sections are incorporated into the
                                       9         RFDCPA through Cal. Civ. Code § 1788.17; thus, Defendant also violated Cal.
                                      10         Civ. Code § 1788.17.
                                      11    36. Finally, the Letter included the following at the bottom of the page:
                                      12
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
      HYDE & SWIGART, APC




                                            37. The inclusion of 15 U.S.C. 1692e(11) requires the debt collector to disclose to
        SAN DIEGO, CA 92108




                                      14
                                      15         the consumer “. . . that the debt collector is attempting to collect a debt and that
                                      16         any information obtained will be used for that purpose. . . .” Here, the Letter
                                      17         does not disclose that Defendant is a debt collector. Perhaps Defendant
                                      18         attempted to convey this information through the writing display above.
                                      19         However, this statement is not legible to consumers and fails to satisfy section
                                      20         1692e(11) requirements. The letter further fails to disclose that any information
                                      21         obtained will be used for collection purposes.
                                      22    38. Moreover, through this conduct, Defendant violated 15 U.S.C. § 1692e(10) by
                                      23         using deceptive means to collect Plaintiffs’ alleged debt as Defendant’s
                                      24         statement is displayed in a way that confuses the least sophisticated consumer.
                                      25         This section is incorporated into the RFDCPA through Cal. Civ. Code §
                                      26         1788.17; thus, Defendant also violated Cal. Civ. Code § 1788.17.
                                      27    //
                                      28    //

                                            CLASS ACTION COMPLAINT             PAGE 7          STEPHENS V. UNITED TRANZACTIONS,LLC
                                           Case 3:19-cv-00595-CAB-AGS Document 1 Filed 04/01/19 PageID.8 Page 8 of 14



                                       1                                   CLASS ALLEGATIONS
                                       2    39. Plaintiff brings this action on behalf of himself individually, and on behalf of
                                       3        all others similarly situated (“the Class”).
                                       4    40. Plaintiff represents, and is a member of the FDCPA Classes, defined as follows:
                                       5                 • (i) All persons with addresses within the United States;
                                                            (ii) who received any collection correspondence from
                                       6                    Defendant within one year before the filing of this
                                       7                    Complaint to the present; (iii) which contains language
                                                            identical     or    substantially   similar    to   the
                                       8                    correspondences that Plaintiff received from
                                       9                    Defendant for which Defendant demanded a “service
                                                            fee.”
                                      10                 • (i) All persons with addresses within the United States;
                                      11                    (ii) who received any collection correspondence from
                                                            Defendant within one year before the filing of this
                                      12                    Complaint to the present; (iii) which contains language
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13                    identical     or    substantially   similar    to   the
                                                            correspondences that Plaintiff received from
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14                    Defendant for which Defendant threatened to impose
                                      15                    interest, costs, and penalties.
                                                         • (i) All persons with addresses within the United States;
                                      16                    (ii) who received any collection correspondence from
                                      17                    Defendant within one year before the filing of this
                                                            Complaint to the present; (iii) which contains language
                                      18                    identical     or    substantially   similar    to   the
                                      19                    correspondences that Plaintiff received from
                                                            Defendant for which Defendant failed to disclose that
                                      20                    Defendant was a debt collector attempting to collect a
                                      21                    debt.
                                                         • (i) All persons with addresses within the United States;
                                      22                    (ii) who received any collection correspondence from
                                      23                    Defendant within one year before the filing of this
                                                            Complaint to the present; in which Defendant (ii) made
                                      24                    initial communication with a debtor; and (iii) did not
                                      25                    disclose the information required under 15 U.S.C.
                                                            1692g(a)(3-5).
                                      26
                                            41. Plaintiff represents, and is a member of the RFDCPA subclasses, defined as
                                      27
                                                follows:
                                      28

                                            CLASS ACTION COMPLAINT            PAGE 8           STEPHENS V. UNITED TRANZACTIONS,LLC
                                           Case 3:19-cv-00595-CAB-AGS Document 1 Filed 04/01/19 PageID.9 Page 9 of 14



                                       1                • (i) All persons with addresses within California; (ii)
                                                          who received any collection correspondence from
                                       2                  Defendant within one year before the filing of this
                                       3                  Complaint to the present; (iii) which contains language
                                                          identical     or    substantially   similar    to   the
                                       4                  correspondences that Plaintiff received from
                                       5                  Defendant for which Defendant demanded a “service
                                                          fee.”
                                       6                • (i) All persons with addresses within California; (ii)
                                       7                  who received any collection correspondence from
                                                          Defendant within one year before the filing of this
                                       8                  Complaint to the present; (iii) which contains language
                                       9                  identical     or    substantially   similar    to   the
                                                          correspondences that Plaintiff received from
                                      10                  Defendant for which Defendant threatened to impose
                                      11                  interest, costs, and penalties.
                                                        • (i) All persons with addresses within California; (ii)
                                      12                  who received any collection correspondence from
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13                  Defendant within one year before the filing of this
                                                          Complaint to the present; (iii) which contains language
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14                  identical     or    substantially   similar    to   the
                                      15                  correspondences that Plaintiff received from
                                                          Defendant for which Defendant failed to disclose that
                                      16                  Defendant was a debt collector attempting to collect a
                                      17                  debt.
                                      18    42. Defendant and its employees or agents are excluded from the Class.

                                      19    43. Plaintiff does not know the exact number of persons in the Classes, but believes

                                      20        them to be in the several hundreds, if not thousands, making joinder of all these

                                      21        actions impracticable.

                                      22    44. The joinder of the Class members is impractical and the disposition of their

                                      23        claims in the Class action will provide substantial benefits both to the parties

                                      24        and to the court. The identity of the individual members is ascertainable

                                      25        through Defendant’s and/or Defendant’s agents’ records or by public notice.

                                      26    45. There is a well-defined community of interest in the questions of law and fact

                                      27        involved affecting the members of the Classes. The questions of law and fact

                                      28        common to the Classes predominate over questions affecting only individual

                                            CLASS ACTION COMPLAINT           PAGE 9          STEPHENS V. UNITED TRANZACTIONS,LLC
                                           Case 3:19-cv-00595-CAB-AGS Document 1 Filed 04/01/19 PageID.10 Page 10 of 14



                                       1          class members, and include, but are not limited to, the following:
                                       2               a. Whether Defendant’s letter violated the FDCPA and/or RFDCPA;
                                       3               b. Whether members of the Classes are entitled to the remedies under the
                                       4                  FDCPA and/or RFDCPA;
                                       5               c. Whether Plaintiff and members of the Classes were damaged thereby,
                                       6                  and the extent of damages for such violations;
                                       7               d. Whether members of the Classes are entitled to declaratory relief
                                       8                  pursuant to the FDCPA and/or RFDCPA; and
                                       9               e. Whether members of the Class are entitled to injunctive relief pursuant
                                      10                  to the FDCPA and/or RFDCPA.
                                      11     46. As a person that received at least one written communication from Defendant
                                      12          in violation of Federal and State fair debt collection laws, Plaintiff is asserting
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13          claims that are typical of the Classes.
      HYDE & SWIGART, APC




                                             47. Plaintiff will fairly and adequately protect the interests of the Classes.
        SAN DIEGO, CA 92108




                                      14
                                      15     48. Plaintiff has retained counsel experienced in consumer class action litigation
                                      16          and in handling claims involving unlawful debt collection practices.
                                      17     49. Plaintiff’s claims are typical of the claims of the Classes, which all arise from
                                      18          the same operative facts involving unlawful collection practices.
                                      19     50. A class action is a superior method for the fair and efficient adjudication of this
                                      20          controversy. Class-wide damages are essential to induce Defendant to comply
                                      21          with Federal and California law. The interest of class members in individually
                                      22          controlling the prosecution of separate claims against Defendant is small
                                      23          because the maximum statutory damages in an individual action under the
                                      24          FDCPA and RFDCPA are $2,000. Management of these claims is likely to
                                      25          present significantly fewer difficulties than those presented in many class
                                      26          claims, e.g., securities fraud.
                                      27     51. Defendant has acted on grounds generally applicable to the Classes, thereby
                                      28          making appropriate final declaratory relief with respect to the Classes as a

                                             CLASS ACTION COMPLAINT                 PAGE 10     STEPHENS V. UNITED TRANZACTIONS,LLC
                                           Case 3:19-cv-00595-CAB-AGS Document 1 Filed 04/01/19 PageID.11 Page 11 of 14



                                       1         whole.
                                       2     52. Plaintiff contemplates providing notice to the putative class members by direct
                                       3         mail in the form of a postcard and via Internet website.
                                       4     53. Plaintiff requests certification of a hybrid class for monetary damages and
                                       5         injunctive relief.
                                       6                                          COUNT I
                                       7              VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                       8                              15 U.S.C. §§ 1692, ET SEQ. (FDCPA)
                                       9     54. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                                      10         as though fully stated herein.
                                      11     55. The foregoing acts and omissions constitute numerous and multiple violations
                                      12         of the FDCPA.
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13     56. As a result of each and every violation of the FDCPA, Plaintiff, and the putative
      HYDE & SWIGART, APC




                                                 class members, are entitled to any actual damages pursuant to 15 U.S.C. §
        SAN DIEGO, CA 92108




                                      14
                                      15         1692k(a)(1); statutory damages for a knowing or willful violation in the amount
                                      16         up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and reasonable
                                      17         attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from each
                                      18         Defendant individually.
                                      19                                          COUNT II
                                      20       VIOLATION OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
                                      21                       CAL. CIV. CODE §§ 1788, ET SEQ. (RFDCPA)
                                      22     57. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                                      23         as though fully stated herein.
                                      24     58. The foregoing acts and omissions constitute numerous and multiple violations
                                      25         of the RFDCPA.
                                      26     59. As a result of each and every violation of the RFDCPA, Plaintiff, and the
                                      27         members of the Class, are entitled to any actual damages pursuant to Cal. Civ.
                                      28         Code § 1788.30(a); statutory damages for a knowing or willful violation in the

                                             CLASS ACTION COMPLAINT            PAGE 11        STEPHENS V. UNITED TRANZACTIONS,LLC
                                           Case 3:19-cv-00595-CAB-AGS Document 1 Filed 04/01/19 PageID.12 Page 12 of 14



                                       1          amount up to $1,000.00 pursuant to Cal. Civ. Code § 1788.30(b); and
                                       2          reasonable attorney’s fees and costs pursuant to Cal. Civ. Code § 1788.30(c)
                                       3          from Defendant.
                                       4                                   PRAYER FOR RELIEF
                                       5     WHEREFORE, Plaintiff prays that judgment be entered against Defendant on
                                       6     behalf of each putative class member as follows:
                                       7           • That this action be certified as a class action on behalf of the Classes as
                                       8              requested herein;
                                       9           • That Plaintiff be appointed as representative of the Classes;
                                      10           • That Plaintiff’s counsel be appointed as counsel for the Classes;
                                      11           • An award of actual damages, in an amount to be determined at trial,
                                      12              pursuant to 15 U.S.C. § 1692k(a)(1), for Plaintiff and each putative class
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13              member;
      HYDE & SWIGART, APC




                                                   • An award of actual damages, in an amount to be determined at trial,
        SAN DIEGO, CA 92108




                                      14
                                      15              pursuant to Cal. Civ. Code § 1788.30(a), for Plaintiff and each putative
                                      16              class member;
                                      17           • An award of statutory damages of $1,000.00, pursuant to 15 U.S.C. §
                                      18              1692k(a)(2)(A), for Plaintiff and each putative class member;
                                      19           • An award of statutory damages of $1,000.00, pursuant to Cal. Civ. Code
                                      20              § 1788.30(b), for Plaintiff and each putative class member;
                                      21           • An award of costs of litigation and reasonable attorney’s fees, pursuant to
                                      22              15 U.S.C. § 1692k(a)(3), against Defendant;
                                      23           • An award of costs of litigation and reasonable attorney’s fees, pursuant to
                                      24              Cal. Civ. Code § 1788.30(c); and,
                                      25           • Any and all other relief that this Court deems just and proper.
                                      26     //
                                      27     //
                                      28     //

                                             CLASS ACTION COMPLAINT           PAGE 12        STEPHENS V. UNITED TRANZACTIONS,LLC
                                           Case 3:19-cv-00595-CAB-AGS Document 1 Filed 04/01/19 PageID.13 Page 13 of 14



                                       1                                       TRIAL BY JURY
                                       2     60. Pursuant to the Seventh Amendment to the Constitution of the United States of
                                       3         America, Plaintiff is entitled to, and demands, a trial by jury.
                                       4
                                             Dated: April 1, 2019                                 Respectfully submitted,
                                       5
                                       6                                                           HYDE & SWIGART, APC
                                       7
                                                                                             By: ___/s/ Joshua Swigart__
                                       8                                                         JOSHUA SWIGART, ESQ.
                                                                                                ATTORNEYS FOR PLAINTIFF
                                       9
                                      10
                                      11
                                      12
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                             CLASS ACTION COMPLAINT            PAGE 13         STEPHENS V. UNITED TRANZACTIONS,LLC
                 Case 3:19-cv-00595-CAB-AGS Document 1 Filed 04/01/19 PageID.14 Page 14 of 14
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Paul Stephens                                                                                               United Tranzactions, LLC

    (b) County of Residence of First Listed Plaintiff             San Diego                                   County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
Joshua B. Swigart, Hyde & Swigart, APC, 2221 Camino Del Rio S, Suite 101, San
Diego, CA 92108, (619) 233-7770
Daniel G. Shay, Law Office of Daniel G. Shay, 409 Camino Dek Rio S, Suite
                                                                                                                                                   '19CV0595 CAB AGS
1001B, San Diego, CA 92108, (619) 222-7429
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          15 U.S.C. § 1692 et seq.
VI. CAUSE OF ACTION Brief description of cause:
                                          Violations of the Fair Debt Collections Practices Act
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         5,000,000.00                             JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
04/01/2019                                                              s/ Joshua B. Swigart
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
